141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Joseph Anthony PETTY, Appellant.
No. 96-3074.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 17, 1998.Decided Feb. 20, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Joseph Anthony Petty appeals from the district court's1 denial of his 18 U.S.C. § 3582(c) motion to reduce his 210-month sentence based on U.S. Sentencing Guidelines Manual App.  C, Amend. 516 (equating each plant to 100 grams of marijuana), now codified at U.S. Sentencing Guidelines Manual § 2D1.1(c), comment.  (n.E & backg'd) (1997).


2
We conclude that the district court did not abuse its discretion in denying Petty's motion.  See United Stats v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir.1997) (per curiam) (standard of review);  United States v. Risch, 87 F.3d 240, 243 (8th Cir.1996).  With or without application of the Amendment, Petty's guilty plea to manufacturing 67 marijuana plants, combined with his prior convictions, subjected him to a career-offender enhancement and a Guidelines imprisonment range of 210 to 240 months.  See 21 U.S.C. § 841(b)(1)(C);  U.S. Sentencing Guidelines Manual § 4B1.1(C) (1997).


3
The judgment is affirmed.  Petty's motions are denied.



1
 The Honorable Elsijane Trimble Roy, United States District Judge for the Eastern District of Arkansas